﻿
At the outset, I should like to congratulate you Sir, on your election to this important post and express our confidence that your vast and diversified experience and political sagacity will contribute to the success of this august international forum and enhance the prestige of your country, Malta, with whose representatives we enjoy an excellent relationship.  
As one of the countries that signed the Charter of the United Nations at San Francisco 45 years ago, the Ukrainian SSB warmly welcomes Namibia and the Principality of Liechtenstein among the States Members of the Organisation.  
Despite all the complexities and contradictions of today's political processes, the dominant trend in world events is that of radical positive changes and transformations. Today's world is a boundless field full not with modest and barely noticeable sprouts of vegetation but with young shoots which are already growing and gaining strength and which we call the new political thinking. Rapid changes and momentous events have swept the world. We are witnessing a historic departure from military confrontation in Europe and a transformation of military-political alliances into political organisations working towards constructive interaction. Vow opportunities are opening for contacts and co-operation.
The new, post-confrontational reality has an international as well as a national dimension. The transformation and democratisation of all aspects of the life of the Ukrainian people have provided the impetus for a national and spiritual revival. This will lead to the destruction of the barriers of ideological and political alienation that as recently as yesterday estranged us from other nations and from Ukrainians living abroad. Today Ukrainians, wherever they are, can satisfy their national yearning for their historic homeland and fulfil their cultural, linguistic, religious and spiritual aspirations. Thus outmoded stereotypes and clichés are disappearing, giving way to interaction and co-operation that can strengthen universal human values.
The Ukrainian SSR welcomes the active participation of the United Nations in the processes of global renewal. We pay tribute to the peace-making efforts of the United Nations and its Secretary-General, Mr. Javier Peres de Cuellar. The role played by the United Nations has been dramatically changed. At this new stage we see the Organisation as a sort of collective decision-making body promoting the harmonious development of an integrated and interdependent world.
The ongoing intensification of the process being carried out within the framework of the Conference on Security and Co-operation in Europe (CSCE) is crucial for strengthening international peace and security. The Ukraine views with hope and optimism the important changes in European international relations, which are described in the Secretary-General's report to the forty-fifth session of the General Assembly as representing the choice for peace. Those changes will no doubt facilitate the development of good-neighbourly and friendly relations and broad co-operation between all the countries of Europe.
The unification of the two German States has become possible in the contest of Europe's movement towards a common European home. That is a trend we intend to promote. The Ukraine seeks to increase its contribution to the international life of Europe.
The 16 July 1990 declaration on national sovereignty adopted by the Supreme Soviet of the Republic affirmed the Ukraine's intention to participate directly in the CSCE process and in European structures. We hope that our aspirations will be understood and supported by the international community and will be realised without delay.
However, the positive changes taking place in international relations are net reason enough for ignoring the destructive treads that still persist on the international scene. This is perhaps the main conclusion of the present crucial period.
Iraq's recent armed aggression against Kuwait is a throwback to the days of power politics. In this context our republic's Supreme Soviet has stated that the Ukrainian SSR regards the use of force as an unacceptable way of settling international disputes that are not caused by armed aggression. The sovereignty, national independence and territorial integrity of occupied Kuwait must be fully restored and safeguarded. The resolute steps taken by the Security Council, including the mandatory sanctions supported by the world community, have made it clear that under the new conditions the United Nations is capable of preventing war and halting aggression. The inexorable intensification of the sanctions should remove any temptation to plunge into military adventures. The United Nations of 1390 is capable of fully implementing the purposes of its Charter relating to the restoration of peace and justice.
The Iraqi aggression has further aggravated the political situation in the Middle East. There is an urgent need to find quickly a political solution to the entire Middle East conflict, whose centre-piece is the problem of Palestine. In our view, an effective way to settle the conflict as a whole is to develop a dialogue on the implementation of the relevant United Nations decision through a peace conference bringing together all the parties concerned, including the Palestine Liberation Organisation (PLO) and the permanent members of the Security Council.
A transition from bitter hostility to partnership in world politics can and must facilitate the search for just and equitable solutions to all regional conflicts without exception.
The Government of the Ukrainian SSR has consistently held the view that all international conflicts and crises should be resolved by peaceful means at the negotiating table. We are convinced that the United Nations peace-making mechanism must be fully utilized for that purpose. This applies in full measure to the problems of Afghanistan and Cambodia, the settlement of the situations on the Korean peninsula and in Western Sahara, to the dismantling of apartheid and to other conflict situations. 
The construction of a fundamentally new, truly secure, democratic and civilised world will be feasible if all States work together to strengthen the comprehensive multidimensional security structure at progressively lower levels of military capability. The active participation of the United Nations in the disarmament process, which should cover all types of armaments and extend to all regions, therefore assumes high priority. Each country has a contribution to make to the strengthening of international security through bilateral and multilateral disarmament.
We share the view that considerable progress has recently been achieved in this area, opening even greater prospects for the future One of the most important accomplishments has been the Soviet-United States dialogue on nuclear-arms control. Noteworthy results have been achieved. The elimination of intermediate-range and shorter-range nuclear Missiles is nearly complete, and we hope that a treaty on the reduction of strategic offensive weapons is within reach. All of this means that real nuclear disarmament has begun.
However, a number or priority issues are yet to be resolved. Everyone in this hall is well aware that one of our most urgent disarmament objectives is a complete prohibition of all nuclear testing. In the opinion of the Ukrainian Government, one possible way to achieve an early solution of that problem is to extend the scope of the 1963 Moscow Treaty on the prohibition of nuclear testing in three environments to include underground testing. We expect the forthcoming 1991 Review Conference to give serious attention to that possibility. Such a solution could be greatly facilitated by a joint Soviet-United States moratorium on all nuclear explosions. 
To those in the United States who still question or deny the need for the complete cessation of nuclear testing, I want to say this you cannot even imagine the high moral and practical dividends that your country and its leaders would derive from responding positively to the world community's desire that this planet should finally be rid of nuclear explosions.
We also propose starting substantive talks on the prohibition of the production of fissionable materials for weapons purposes.
Another matter of concern is that there exist certain so-called nuclear- capable States, which have not abandoned the idea of going nuclear. The gravity of this problem became evident at the recent Von-Proliferation Treaty Review Conference, the first one attended by a Ukrainian delegation. I wish to refer to a solemn declaration adopted by our Parliament stating the Ukraine's intention of becoming in the future a permanently neutral State which will not participate in any military alliances and will abide by the three non-nuclear principles, not to accept, produce or acquire nuclear weapons.
The conclusion of Soviet-United States bilateral agreement on the destruction and non-production of chemical weapons has created the most important conditions for quickly finalising a multilateral convention on the complete prohibition and elimination of those weapons.
The persistent danger of the militarisation of outer space continues to be a matter of serious concern. Other problems that call for speedy solutions include the limitation and reduction of naval activities and armaments, prevention of the spread of the most sophisticated types of weapons, and elimination of military presences sad bases maintained by one country in the territory of another.
Another issue that has recently come sharply into focus is that of conversion, the planned shifting of military production and defence spending to civilian uses. What can we do to derive maximum benefits from conversion at minimal economic and social cost? This is a disturbing question for us all, On 26 September, the Foreign Minister of the Federal Republic of Germany, Mr, B. D, Genscher, told the General Assembly:
"The conversion of armaments factories to the production of civilian goods is a global task in the cause of peace. Ш are prepared to co-operate with any nation in this new and important field of international security." (А/45/PV.e, pp. 19-20)	.
I welcome this statement and wish to say the following: having been drawn, along with a divided Germany, into a burdensome arms race, we would now be truly glad to engage in practical co-operation with a united German State in the demilitarisation of industry.
In reviewing the current political situation in the world, we must not overlook the economic parameters of international security. The development of world economic ties is not keeping pace with today's political realities. We are confronted with inequalities in economic development. In many regions of the world, living standards are still extremely low, and rising too slowly if at all.
Worst among the problems faced by many countries, including the developing countries, are the lack or scarcity of resources for development purposes and the ever-growing foreign debt. A breakthrough must be achieved in the development of international co-operation and in adjusting it to the new world realities, if these and many other acute problems of international economic relations are to be resolved.
The eighteenth special session of the General Assembly became a milestone in this field by proclaiming, in its Declaration, the achievement, of a new, global economic consensus. For us, the corner-stone of the Declaration is its support for the efforts of the East European States to implement drastic economic reforms and become integrated into the world economic system, inter alia, by joining international economic and financial institutions. Just as, not long ago, a common concern for the safety of space explorers made engineers provide for complete compatibility between the Soyuz and the Apollo spacecraft, so today, a common interest in international economic security dictates the integration of our economy into the world economic system.
The law on economic independence adopted by the Ukrainian Parliament will help the Republic assume a role in international affairs that will match its political, economic, intellectual and cultural potential. In this connection, we attach great importance to establishing and expanding equal and mutually beneficial economic and trade relations both with our European neighbours and with all other countries willing to co-operate. The law provides equal legal protection for all forms of ownership, which is a major prerequisite for our transition to a market economy. Equal opportunities will be created for the development of all forms of entrepreneurship. This will encourage competition and prevent monopolies. In general, we are engaged in a search for an efficient economic model which would remove artificial constraints and set free the creative potential of individuals.
We are now going through a difficult period of transition and dealing with a complex social situation. Economic problems are worsening, and political passions are running high. At this extraordinary time, when the Ukraine is asserting its sovereignty, national statehood and economic independence, the Government is concentrating its efforts on preventing economic disintegration and a further decline in living standards. We are working very hard to deal with specific problems and achieve tangible results more rapidly. The Government is taking further steps to protect the people's interests by economic measures, tax policies and other available means. 
The economic hardships in the Ukraine, whose entire territory has become an environmental disaster area, are being exacerbated by environmental problems. In the aftermath of the Chernobyl tragedy, the Ukraine has an important stake in the efforts to formulate, at the 1992 Conference in Brazil, a strategy for the survival of our planet. Ws look forward to co-operation for greater international environmental protection based on the constructive interaction of all countries in dealing with environmental problems. Building an environmentally clean world is becoming a priority for the United Nations.
The World Summit for Children has made it clear that a decisive factor affecting the environmental health of our planet and the physical health of generations to come will be our ability to place the advances of science and technology at the service of mankind. Technological progress in and of itself may become either a bridge to the future or a road to extinction. Only the deliberate internationalisation of technological achievements and the exchange of production methods that are safe for the environment and beneficial to mankind can pave the way to the early attainment of improved levels of industrial activity. 
One manifestation of the new approach is the contribution the United Nations and its specialised agencies are making to co-operation in mitigating the effects of the Chernobyl nuclear accident. The consensus resolution on this subject adopted by the Economic and Social Council at its second regular session of 1990 is a major show of solidarity and international concern over the situation in Byelorussia, the Ukraine and certain parts of Russia. The resolution was an expression of willingness to provide the victims with assistance not subject to any ideological or bloc-membership constraints. Let me convey the sincere gratitude of the Government and people of the Ukraine to all the States Members of the United Nations and to all the collective and individual donors too supported us in that trying hour.
It is a source of great moral encouragement for our people that, in these times of hardship in the wake of the Chernobyl disaster, the united nations of the world stand by them. I urge the General Assembly to live up to the hopes of those who have suffered and to adopt a resolution on assistance and co-operation to be provided by the specialised agencies of the United Nations system in overcoming the ravages of the Chernobyl disaster, I wish to inform you that the Ukraine has decided to freeze the construction of new nuclear power plants and to close down the one at Chernobyl. In co-operation with the International Atomic Energy Agency and with the States concerned, an international research centre is being set up in the Chernobyl area. As we mobilise billions in funds and the Ukraine's entire scientific and technological potential for programmes to eliminate the effects of the disaster, we hope that the world community too will participate in this effort.
An important task in building new international security structures is to strengthen and develop humanitarian co-operation and to eradicate the remnants of confrontation in the socio-humanitarian and legal bodies of the United Nations, so as to free their work from ideology and focus it on effective results. The General Assembly’s adoption of the Political Declaration and the World Programme of Action at its seventeenth special session and its proclamation, on the initiative of the Ukraine, of the United Nations Decade against Drug Abuse are, in our view, an indication that States are determined to achieve a breakthrough in fighting that social plaque.
The Ukrainian SSR in prepared to take an active part in attaining the objectives of the United Nations Decade of International Law, for, as President François Mitterrand stated from this rostrum, "indeed the time has come for the rule of international law.' For us, affirming the supremacy of international law goes hand in hand with building a democratic State based on the rule of law.
We are becoming convinced that more can be done to help mankind see itself as a global community imbued with the humanitarian spirit, and not as a conglomeration of un-cooperative nations, through uniform human-rights standards implemented by democratic States in which the rule of law prevails and through the affirmation of universal values than by anything else.
These conclusions are supported, inter alia, by the findings of the United Nations seminar on international human-rights standards held at Kiev last week by the United Nations Centre for Human Sights in co-operation with the Government of the Ukrainian SSS.
The Ukraine would like to see appropriate human-rights standards harmoniously combined with guarantees of international security and greater international co-operation. Human rights, international security and co-operation form an indissoluble amalgam in international policy and practice that will ensure lasting peace and stable progress at this crucial time, when humanity is not only entering a new millennium, but also, we should like to believe, initiating a new historic stage of greater perfection. 
